CRAWFORD, Judge
(dissenting): *
The majority opinion holds that appellant was prejudiced by the military judge’s rulings: (1) admitting the prosecution psychologist’s expert opinion of a family “profile” of child sexual abuse; (2) excluding the defense psychologist’s expert discussion of reference authority regarding normal prepubertal vagina size; and (3) excluding a videotaped interview of the victim. 36 MJ at 152. I disagree with the opinion’s holdings and with its conclusion that appellant was prejudiced by the rulings of the military judge.
I

Admissibility of testimony of the prosecution psychologist (Dr. Smith) concerning family risk factors.

In this ease, a government psychologist, Dr. Smith, testified about several risk factors associated with child sexual abuse in *179families, i.e., marital discord and the presence of a stepparent. Because of this testimony, the majority characterizes Dr. Smith’s entire testimony as “ ‘profile’ evidence” which unfairly attributes guilt to appellant. Perhaps the majority believes that, by mentioning the word “profile” more than 60 times in its opinion, it could make it so. But I think not, particularly where, as here, the testimony of this witness is viewed in its entirety. In addition to the risk factors, Dr. Smith testified extensively about the stages of an abusive sexual relationship with a child. The stages he discussed ranged from initiation of inappropriate contact through post-discovery behavior. The purpose of the testimony was to provide the members with a framework to understand how the charged offenses occurred and to understand the victim’s behavior, including her recantation. At no time did Dr. Smith or trial counsel refer to the risk factors or these stages as a profile, and they were not relied upon to identify appellant as the perpetrator. In fact, Dr. Smith testified that existence of “risk factors” does not “mean that sex abuse will occur” and that risk factors must be corroborated by complaints, confessions, and “hard medical evidence,” among other things.
In this case, Dr. Smith’s testimony was not highlighted in trial counsel’s closing argument but rather in defense counsel’s closing argument. Defense counsel labeled Dr. Smith’s testimony as “the model called the accommodation syndrome and the sex abuse syndrome.” Trial counsel refused this label, stating that Dr. Smith “talked about different aspects of dysfunctional families and personality traits and whatnot” and then noted: “We’re not trying to prove our case by looking at how [the victim] acted or how the accused acted in a home or the fact that the mother and [B] seemed to have sort of an unusual relationship, the fact that the mother did not seem to be a terribly strong or supportive individual.” In short, trial counsel devoted one paragraph of a six-page closing argument to Dr. Smith’s testimony.
We have already determined that it is necessary to review the entire record to determine “the risk of misuse” of “profile-like factors or patterns.” United States v. Johnson, 35 MJ 17, 21 (CMA 1992). In Johnson our examination of the record of trial revealed the government expert’s testimony was put in perspective by cross-examination and, indeed, brought “back to the realm of relevance.” Id. at 20. Such an analysis should have been applied in this case. Had it been, I believe the conclusion we reached in Johnson would be inescapable here.
The majority either ignores or glosses over the record as a whole and fails to mention three important facts: (1) the defense psychologist, Dr. Underwager, was permitted to sit in the courtroom throughout Dr. Smith’s testimony and, indeed, throughout the testimony of all the Government’s expert witnesses, in order to assist defense counsel in cross-examination; (2) defense counsel proceeded to cross-examine Dr. Smith extensively, assisted by Dr. Underwager; and (3) Dr. Underwager testified in the defense case-in-chief for 4 hours, during the time he rehashed, refuted, and attempted to explain away the testimony of Dr. Smith, including the testimony about the risk factors. If we consider the entire record, which I believe we must, finding prejudice here amounts to an undeserved windfall for appellant.
II

Admissibility of testimony of the defense psychologist (Dr. Underwager) concerning reference authority on prepubertal vagina size.

When asked, Dr. Smith responded that there were studies verifying his testimony concerning risk factors in child sexual abuse. The majority opinion curiously finds these responses somehow to entitle Dr. Underwager, likewise, to testify about the basis for his opinion on normal prepubertal vagina size. This otherwise fetching argument is a non sequitur because Dr. Underwager was attempting to provide an *180opinion regarding a subject for which he was not qualified as an expert.
To justify its holding, the majority enunciates a “four-part test” for admitting expert testimony based upon Mil.R.Evid. 702-705 and 403.** 36 MJ at 161. This four-part test, however, is erroneous in at least one of its four parts, namely, that the expert opinion must only be “based on a sufficient factual basis to make it relevant.” In contrast, Mil.R.Evid. 703 provides that an expert opinion must be based upon facts or data “of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject.” In addition, Mil.R.Evid. 702 requires a witness to be “qualified as an expert” on the subject in question in order to testify about that subject. Dr. Under-wager was not qualified as, and he did not claim to be, an expert in the area of normal prepubertal vagina size. As the judge rightly recognized, this is a subject for medical experts. Indeed, the judge gave the defense the opportunity to call a medical doctor to testify on this matter, but the defense declined to do so. Hence, since Dr. Underwager was not qualified as an expert in this field, he was entitled neither to give his opinion nor to provide reference authority supporting his unqualified opinion.
Much ado has been made about the vaginal size of the 7-year-old victim in this case. If her vaginal measurement was the only medical evidence showing sexual abuse, this attention might be understandable. However, it was not. Once again we must consider the entire record. The Government presented the testimony of three pediatricians on this subject: Dr. Richardson, Dr. Moore, and Dr. Crandall. Dr. Richardson examined the victim in September, close to the time the incident was reported. She found evidence of sexual abuse in the laxity of the perineal muscles around the vaginal introitus and in her observation that the vaginal opening was 2-3 times larger than would be expected in a 7-year-old child. Dr. Richardson also examined the victim 5 months later and noted less laxity in the perineal muscles (which she associated with cessation of sexual abuse), a vaginal opening approximately 2 times larger than would be expected in a 7-year-old child, and a condition called vaginismus which made internal examination impossible (a condition which she associated with mature females with a history of sexual activity and which she noted to be absent in young children who have not been sexually abused). Dr. Crandall, Dr. Richardson’s supervisor, was also present at the second examination and testified as follows:
Q. Was this finding of vaginismus significant to you, doctor, in your experience in the area of child sex abuse?
A. I’ve found that most children this age, when you examine them, are able to relax, allow you to insert a small — your small finger into the — at least get the labia apart so you can examine the hymenal ring and the urethra and be able to insert a finger and to feel if there’s any damage, a small lubricated finger; and she was unable to do that, unable to allow us to examine the vagina digitally or with a finger.
Q. What’s a lay person’s name for the term vaginismus, Doctor?
A. This is — people would call someone — they would say frigidity, and it’s an involuntary spasm of the muscles which control the opening of the vagina; and it also can be voluntary also. If anyone don’t want to have intercourse, they’ll tighten those muscles; but it also can occur involuntarily and we see it frequently in couples who have been married and have been sexually happy for some time when there’s been a period of separation____
Q. But you’re speaking of adult women, you say.
A. Adult, married women____
Based on this medical evidence, Dr. Crandall testified he was “ninety to ninety-five percent” certain that penetration had occurred.
Lastly, the victim’s mother took her to an independent pediatrician, Dr. Moore, to be examined. Dr. Moore testified that he *181found the vaginal opening to be almost twice the size expected in a 7-year-old child. Additionally he found the victim to be uncooperative during his examination and found that she appeared to have been “coached” not to talk to him.
Examined in this context, the vaginal size evidence which the defense sought to have Dr. Underwager refute, pales in comparison to the testimony concerning the child’s vaginismus condition, the laxity of the perineal muscles, and the evidence of “coaching,” all of which are consistent with sexual abuse. In my view, the vaginal size issue was created as a smoke screen to avoid the other pertinent medical evidence of sexual abuse. The defense failed to refute the really important medical evidence. Therefore, I find no prejudice in failing to permit Dr. Underwager to present reference authority on vaginal size.
Ill

Admissibility of videotaped interview of the 7-year-old victim.

While the majority opinion finds prejudicial error in the exclusion of the videotaped interview of the alleged victim, I find most telling appellate defense counsel’s concession at oral argument that if defense counsel had been allowed to show the videotape at trial, the error claimed on appeal would have been ineffective assistance of counsel.
I also find compelling the military judge’s rationale for excluding the videotape: that it was prepared four and a half months after the complaint and that it was not representative of a normal counseling session with the victim’s therapist. Based upon this criteria, the military judge believed that the tape would mislead the members.
Further, in my opinion, nothing would have corroborated the victim’s indictment of appellant more than that particular videotape. Therefore, I find no prejudice in its exclusion.
IY

Testing for prejudice.

By focusing only on what it finds to be error in this case, the majority opinion fails to test for prejudice but instead only tests the prejudice. When testing an entire record of trial for prejudice, a discussion of all facts relevant to such a determination is not only fair to both parties, but also in the best interests of justice.
I would also offer the following additional observations. The majority opinion categorizes this case as “the classic ‘battle of the experts,’ ” 36 MJ at 170, with six experts testifying for the Government and only one for the defense. These six government witnesses consist of: Ms. Jackson, an intake social worker from the Kentucky Cabinet for Human Resources; Ms. Tucker, a psychotherapist who treated appellant and his 7-year-old stepdaughter; Dr. Smith, a psychologist who testified about risk factors in family child sexual abuse; and the three pediatricians who testified about the medical evidence of sexual abuse. One of these pediatricians, Dr. Moore, was independently hired by the defense in an attempt to refute the medical testimony of the government pediatricians. The government witnesses were relevant and necessary to the Government’s theory of the case. No defense request for expert assistance or additional defense experts was denied. The defense attempt to have an independent pediatrician, Dr. Moore, testify on their behalf failed. I see no reason to fault the Government for thoroughly preparing and successfully litigating its case.
The majority opinion also mentions the 7-year-old victim’s contradictory statements about whether the abuse occurred. It does not mention, however, appellant’s opportunity to bring about the contradiction by remaining in the home for approximately one month after the incidents were reported. Despite the fact that appellant had been ordered by his Command to live in the barracks, he frequently was at home alone with the children while his wife was at work. It also does not mention that the 7-year-old victim reported the abuse *182consistently to an 8-year-old friend, a babysitter, her mother, a social worker, and a psychotherapist before ever “contradicting” herself.
Finally, the majority opinion mentions that the victim “was ‘not always’ honest.” 36 MJ at 170. It does not mention, however, the admissions and acknowledgements of guilt made by appellant to the victim’s babysitter, a social worker, a co-worker, and admitted at trial. It also does not mention the victim’s vivid testimony at trial describing how appellant forced his penis into her mouth, making her throw up.
This case is not a “close call.” The evidence of appellant’s guilt is overwhelming and undiminished by the so-called errors noted in the majority opinion.
I would affirm the decision below.

 This opinion was filed after release of the majority opinion in order to permit further consideration of the issues that was not possible during the closing days of the term of the Court. It was circulated to the other judges on October 13, 1992.


 Manual for Courts-Martial, United States, 1984.